       Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

3B MEDICAL, INC.,

                            Plaintiff,
                                                       19 Civ. 3545 (KPF)
                     -v.-
                                                    OPINION AND ORDER
SOCLEAN, INC.,

                            Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff 3B Medical, Inc. manufactures a suite of devices that

automatically sanitize continuous positive airway pressure (“CPAP”) machines

using UV-C light. Plaintiff brings this action against Defendant SoClean, Inc.,

a competitor that manufactures similar devices, albeit with the distinction that

Defendant’s devices use ozone as a sanitizing agent. Plaintiff alleges that

Defendant has relied on false and misleading representations to consumers

relating to Defendant’s devices’ use of ozone and the safety of said use, in

violation of the Lanham Act, 15 U.S.C. § 1125(a), as well as various state-law

claims. Defendant, in turn, has filed the instant motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6), arguing that Plaintiff has failed to state

a claim upon which relief may be granted. For the reasons set forth below, the

Court finds that Plaintiff has indeed failed to state a claim because of

deficiencies in pleading injury, and therefore grants Defendant’s motion to

dismiss.
       Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 2 of 15




                                      BACKGROUND 1

A.    Factual Background

      1.     The Parties

      Plaintiff is a Florida corporation with its principal place of business in

Winter Haven, Florida. (Compl. ¶ 6). Since 2018 (see Galgay Decl., Ex. 1), 2

Plaintiff has produced and sold the Lumin and the Lumin Bullet, both of which

are designed for individuals who suffer from sleep apnea (Compl. ¶ 12).

Specifically, the Lumin and the Lumin Bullet use a UV-C light source to

sanitize and disinfect CPAP equipment. (Id. at ¶¶ 22-23). Defendant — a

Delaware corporation with its principal place of business in Peterborough, New

Hampshire — offers competing products. (Id. at ¶¶ 7, 11). Unlike Plaintiff’s

devices, Defendant’s SoClean devices use ozone gas to clean CPAP equipment.

(Id. at ¶ 25). Defendant’s devices have been on the market since at least 2012.

(Id. at ¶ 2). Defendant commands 90% of the market for CPAP machine

cleaners, while Plaintiff holds only 5%. (Id. at ¶¶ 159-60). The other 5% is

controlled by three other competitors — Sleep8, VirtuClean, and Respify — all



1     The Court draws the facts for this Opinion from the Amended Complaint (the
      “Complaint” or “Compl.” (Dkt. #42)), which is the operative pleading in this action, as
      well as certain exhibits to the Declaration of Clancy Galgay in Support of Defendant
      SoClean’s Motion to Dismiss (“Galgay Decl., Ex. [ ]” (Dkt. #47)).
      For ease of reference, the Court refers to Defendant’s opening brief as “Def. Br.” (Dkt.
      #48); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt. #53); and Defendant’s reply brief as
      “Def. Reply” (Dkt. #54). The Court does not reference Plaintiff’s sur-reply (Dkt. #62), as
      it does not contain briefing relevant to the dispositive issue in this Opinion.
2     The Court finds it proper to take judicial notice of Plaintiff’s own press release and its
      announcement of the Lumin’s entry into the market. (Galgay Decl., Ex. 1). Plaintiff
      does not dispute the timing of its entry into the market, and Plaintiff’s own press
      release is a source whose accuracy as to the date of Lumin’s entry into the market
      cannot reasonably be questioned. See Fed. R. Evid. 201(b).

                                               2
             Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 3 of 15




of which use ozone as well. (Id. at ¶¶ 161-62). Both parties’ devices are offered

to consumers as an alternative to handwashing their CPAP equipment. (Id. at

¶ 22).

         2.      The Alleged Misrepresentations

         All of Defendant’s devices use ozone as the primary sanitizing agent.

(Compl. ¶ 25). Ozone is a toxic gas that can have a variety of serious health

consequences to humans when inhaled. (Id. at ¶¶ 33, 47-56). Defendant’s

devices produce ozone at concentrations well above the limits allowed by the

Food and Drug Administration (the “FDA”). (Id. at ¶¶ 37-38, 87-90, 97).

         Plaintiff alleges that Defendant’s marketing materials contain a host of

misrepresentations that are designed both to obscure Defendant’s use of ozone

as a sanitizing agent and to mislead consumers about the health risks posed

by Defendant’s use of ozone. (See Compl. ¶ 3). Plaintiff points in particular to

six different misrepresentations that have appeared in various SoClean

marketing materials since at least 2012. (Id. at ¶¶ 101-45, 148). Those

misrepresentations include the following:

         •       Defendant’s marketing materials represent that its

                 devices use “activated oxygen,” instead of ozone (id. at

                 ¶ 108);

         •       Defendant’s marketing materials represent that its

                 devices do not use “chemicals” or “harsh chemicals” (id.

                 at ¶ 118);




                                            3
          Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 4 of 15




      •       Defendant markets its devices as “safe” and “healthy”

              (id. at ¶ 122);

      •       Defendant represents that its devices use the same

              sanitizing process as that used in hospitals (id. at

              ¶ 128);

      •       Defendant represents that the charcoal filter cartridges

              that accompany its devices are able to convert

              “activated oxygen” into “regular oxygen” (id. at ¶ 139);

              and

      •       Defendant represents that its devices are closed-loop

              systems, out of which no “activated oxygen” escapes (id.

              at ¶ 144).

      Plaintiff alleges that consumers have reported adverse experiences with

Defendant’s devices due to the devices’ use of ozone. (Compl. ¶ 156).

Moreover, some consumers have reported that they decided to purchase the

Lumin specifically because it does not use ozone. (Id. at ¶ 169). Based on the

above, Plaintiff alleges that more consumers would learn of, and purchase, its

products if not for Defendant’s false advertising. (Id. at ¶¶ 170-72).

B.    Procedural Background

      Plaintiff initiated this action with the filing of a complaint on April 22,

2019. (Dkt. #1). On June 12, 2019, Defendant filed a letter with the Court

requesting a conference to discuss an anticipated motion to dismiss. (Dkt.

#20). Plaintiff responded on June 17, 2019 (Dkt. #22), and the Court set a pre-

                                         4
       Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 5 of 15




motion conference for August 27, 2019 (Dkt. #23). At the August 27, 2019

conference, the Court permitted Plaintiff to file an amended complaint and

scheduled briefing for Defendant’s motion to dismiss. (Minute Entry for

August 27, 2019).

      On September 16, 2019, Plaintiff filed the Complaint, alleging violations

of the Lanham Act, 15 U.S.C. § 1125(a); New York General Business Law

(“GBL”) Sections 349 and 350; and a common-law claim for unfair competition.

(Dkt. #42). Defendant filed its motion to dismiss, along with an accompanying

memorandum and declaration, on October 25, 2019. (Dkt. #46-48).

Defendant also requested that the Court schedule oral argument on the

motion, and the Court indicated that it would schedule oral argument if it

believed it to be necessary. (Dkt. #49-50). On December 2, 2019, Plaintiff filed

its opposition brief. (Dkt. #53). On December 16, 2019, Defendant filed its

reply brief. (Dkt. #54).

      On the same day that Plaintiff filed its opposition brief, it informed the

Court that it believed one of Defendant’s exhibits — specifically, a user manual

for a SoClean device — to have been falsified. (Dkt. #51). On January 14,

2020, Plaintiff filed a letter requesting a conference to discuss an anticipated

motion for sanctions in regards to the allegedly falsified exhibit. (Dkt. #55).

Defendant responded to Plaintiff’s letter on January 17, 2020 (Dkt. #56), and

the Court in turn scheduled a pre-motion conference for February 18, 2020

(Dkt. #57). At the February 18, 2020 conference, the Court expressed its belief

that a motion for sanctions would not be successful. (Dkt. #63). However, the


                                         5
        Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 6 of 15




Court permitted Plaintiff to file a sur-reply so that it could address the ways in

which it believed Defendant’s conduct had affected the briefing for the motion

to dismiss. (Id.). On March 3, 2020, Plaintiff filed its sur-reply, closing the

briefing for the instant motion. (Dkt. #62). The motion being fully briefed, and

the Court finding that it can decide the motion on the papers, the Court now

proceeds to the substance of this Opinion.

                                    DISCUSSION

               The Court Grants Defendant’s Motion to Dismiss

A.    Motions to Dismiss Under Fed. R. Civ. P. 12(b)(6)

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks

omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” (internal

quotation marks omitted)). A plaintiff is entitled to relief if he alleges “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also In re Elevator Antitrust Litig., 502

F.3d 47, 50 (2d Cir. 2007) (“While Twombly does not require heightened fact

pleading of specifics, it does require enough facts to nudge plaintiff’s claims




                                           6
       Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 7 of 15




across the line from conceivable to plausible.” (internal quotation marks

omitted) (citing Twombly, 550 U.S. at 570)).

      That said, a court is not bound to accept “conclusory allegations or legal

conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517

F.3d 140, 149 (2d Cir. 2008) (internal quotation marks omitted) (quoting Smith

v. Local 819 I.B.T. Pension Plan, 291 F.3d 236, 240 (2d Cir. 2002)); see also

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must accept

as true all of the allegations contained in a complaint, that tenet is inapplicable

to legal conclusions, and threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” (internal

quotation marks omitted) (quoting Iqbal, 556 U.S. at 678)). Moreover, “[w]here

a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability,

it ‘stops short of the line between possibility and plausibility of entitlement to

relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).

B.    The Complaint Must Be Dismissed for Failure to Allege Injury

      Section 43(a) of the Lanham Act, under which Plaintiff brings its primary

claim, provides:

             Any person who … uses in commerce any … false or
             misleading description of fact, or false or misleading
             representation of fact, which … in commercial
             advertising or promotion, misrepresents the nature,
             characteristics, qualities, or geographic origin of his or
             her or another person’s goods, services, or commercial
             activities … shall be liable in a civil action by any person
             who believes that he or she is or is likely to be damaged
             by such act.




                                          7
        Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 8 of 15




15 U.S.C. § 1125(a)(1). In order to survive a motion to dismiss on a Lanham

Act false advertising claim, a plaintiff must adequately allege that the

challenged misrepresentations are (i) “either literally or impliedly false”;

(ii) “material”; (iii) “placed in interstate commerce”; and (iv) “the cause of actual

or likely injury to the plaintiff.” See Church & Dwight Co., Inc. v. SPD Swiss

Precision Diagnostics, GmbH, 843 F.3d 48, 65 (2d Cir. 2016) (citing Merck

Eprova AG v. Gnosis S.p.A., 760 F.3d 247, 255-56 (2d Cir. 2014)). Defendant

argues that none of the alleged misrepresentations in the Complaint is

actionable, and therefore the Complaint should be dismissed. (See Def. Br. 13-

18). While the Court may quibble as to the relevant strength of Defendant’s

arguments with respect to each of the alleged misrepresentations, the Court

need not address that part of Defendant’s motion because it finds that Plaintiff

has failed to plausibly allege injury.

      “[A] plaintiff suing under § 1125(a) ordinarily must show economic or

reputational injury flowing directly from the deception wrought by the

defendant’s advertising.” Lexmark Int’l, Inc. v. Static Control Components, Inc.,

572 U.S. 118, 133 (2014). Therefore, “a plaintiff in a false-advertising case

must demonstrate injury by way of lost sales or damage to business

reputation.” Dependable Sales & Serv., Inc. v. TrueCar, Inc., 394 F. Supp. 3d

368, 374 (S.D.N.Y. 2019). However, “[u]nder Second Circuit authority, the

threshold required to show injury differs based on the nature of the

advertisements and the parties’ roles as competitors.” Dependable Sales &

Servs., Inc. v. TrueCar, Inc., 377 F. Supp. 3d 337, 346 (S.D.N.Y. 2019).

                                          8
        Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 9 of 15




      In cases where the challenged advertisement makes a misleading or false

comparison to a specific, competing product, “injury may be presumed,” Merck,

760 F.3d at 259, because such a comparison “necessarily diminishes that

product’s value in the minds of the consumer,” McNeilab, Inc. v. Am. Home

Prods. Corp., 848 F.2d 34, 38 (2d Cir. 1988). Therefore, there is no “concern of

awarding damages for merely speculative injury.” Merck, 760 F.3d at 259. By

contrast, where the allegedly misleading advertisement “tout[s] the benefits of

the products advertised but ma[kes] no direct reference to any competitor’s

products[,] … some indication of actual injury and causation” is necessary “to

ensure that a plaintiff’s injury [is] not speculative.” McNeilab, 848 F.2d at 38.

This is because “injury in such cases accrues equally to all competitors; none

is more likely to suffer from the offending broadcasts than any other.” Id.

      Defendant argues that Plaintiff has failed to plausibly allege any actual

injury (see Def. Reply 2-3), and the Court agrees. While it may be that a

plaintiff does not need to name specific lost customers in its complaint (see Pl.

Opp. 16), the Second Circuit has been clear that “some indication of actual

injury” is needed for a Lanham Act claim to survive a motion to dismiss, see

McNeilab, 848 F.2d at 38. And while Plaintiff has alleged that, in the absence

of Defendant’s misrepresentations, “more consumers would purchase the

Lumin” (Compl. ¶ 171), and that it has been “injured … in terms of declining

sales, lost profits, loss of goodwill, and other injuries” (id. at ¶ 185), these

allegations are entirely conclusory. See Davis v. Avvo, Inc., 345 F. Supp. 3d

534, 544 (S.D.N.Y. 2018) (characterizing allegations that the defendant’s

                                          9
      Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 10 of 15




“deceptive and misleading endorsements … caused Plaintiff … to lose fees and

suffer reputational damage,” and that the defendant’s “conduct ha[d] caused

them many million dollars in lost legal business,” as conclusory).

      Indeed, completely absent from the Complaint is any allegation of injury

that is not speculative in nature. At best, the Complaint provides statements

from consumers indicating that they recommend using or prefer using the

Lumin because it does not utilize ozone. (See Compl. ¶ 169). 3 These

statements, however, do not indicate in any way that Plaintiff has been injured

by Defendant’s alleged misrepresentations. If anything, these statements

indicate that Plaintiff has not been injured, since they are from consumers who

have, in fact, purchased Plaintiff’s devices. At most, the statements could be

said to support § 1125(a)’s causation requirement, but that requirement is

distinct from the need to show actual injury. See McNeilab, 848 F.2d at 38

(explaining that plaintiffs must show “some indication of actual injury and

causation” (emphasis added)).

      Plaintiff’s allegations, therefore, fail to meet the Second Circuit’s

standards for § 1125(a) actions, see Merck, 760 F.3d at 259, and the Supreme

Court’s general plausibility standards, see Twombly, 550 U.S. at 570. And

insofar as Plaintiff believes that Lexmark established a more relaxed pleading




3     The following is a representative example: “I owned a So Clean cleaner and because of
      the ozone I developed a rash around my nose and chin that would itch. I contacted So
      Clean and they told me to use wipes and I did but the problem persisted. I also read
      that the ozone itself was very bad for respiratory conditions such as COPD of which I
      have. Do the research. I would no[t] recommend the So Clean device for these reasons.
      I decided to try Lumin. No Ozone.” (Compl. ¶ 169).

                                           10
       Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 11 of 15




standard for § 1125(a) actions than that articulated by the Second Circuit (see

Pl. Opp. 16), Plaintiff is incorrect. The “zone of interests” analysis in Lexmark

identifies who is a proper plaintiff under § 1125(a) — it says nothing about

what a plaintiff must do to meet the pleading threshold required by § 1125(a),

Iqbal, and Twombly. See Lexmark, 572 U.S. at 129.

      If the Court were to take Plaintiff at its word, the Court’s finding that

Plaintiff has failed to plead actual injury would end the inquiry. This is

because Plaintiff has expressly advised the Court that its Complaint “is not

relying on any … presumption [of injury].” (Pl. Opp. 19). However, the Court

believes it proper to address Defendant’s argument that the presumption of

injury should not apply in this case. (See Def. Br. 11).

      As the Court has already noted, the presumption of injury typically only

applies in cases where the defendant’s advertisement makes a misleading or

false comparison to the plaintiff’s product. See Merck, 760 F.3d at 259. And

while the Second Circuit “has expressly disfavored presumptions of harm in

cases where the products are not obviously in competition or where the

defendant’s advertisements make no direct reference to any competitor’s

products,” Ortho Pharm. Corp. v. Cosprophar, Inc., 32 F.3d 690, 696 (2d Cir.

1994), the Second Circuit has applied or permitted the presumption in certain

discrete instances where there is a non-comparative advertisement.

      Specifically, those two instances are Time Warner Cable, Inc. v. DIRECTV,

Inc., 497 F.3d 144 (2d Cir. 2007), and Merck. In the former case, the Second

Circuit held that the presumption was appropriate because the defendant’s

                                        11
       Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 12 of 15




advertisement explicitly disparaged cable television, and plaintiff was the only

cable provider in the area. See Time Warner, 497 F.3d at 162. Thus, even

though the plaintiff was not identified by name, “consumers in the markets

covered … would undoubtedly understand [the] derogatory statement … as

referring to TWC.” Id. In Merck, the Second Circuit established the limited

holding that where “a plaintiff has met its burden of proving deliberate

deception in the context of a two-player market, it is appropriate to utilize a

presumption of injury.” 760 F.3d at 260-61.

      Neither Time Warner nor Merck applies to the instant action. Unlike Time

Warner, Defendant’s advertisements and other marketing materials do not

implicitly reference or denigrate Plaintiff’s products. And unlike Merck, the

parties are not operating in a two-player market. Indeed, the Complaint

acknowledges both that there are at least three other market participants (see

Compl. ¶ 161), and that there are individuals who choose to handwash their

CPAP equipment instead of investing in the parties’ devices (see id. at ¶ 22).

Therefore, it would seem that the presumption of injury is inapplicable here.

Plaintiff, however, points the Court to Church & Dwight (see Pl. Opp. 20), in

which the Second Circuit, in a footnote that cited to Merck, indicated that the

presumption might be applicable where the parties “are direct competitors in a

sparsely populated market,” 843 F.3d at 72 n.12. This footnote, of course, is

dicta. Given that the Second Circuit did not, in fact, rely on the presumption of

injury in finding that the plaintiff had demonstrated injury in Church & Dwight,

and given that the Second Circuit “has expressly disfavored presumptions of

                                        12
       Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 13 of 15




harm” except in certain limited circumstances, Ortho Pharm. Corp., 32 F.3d at

696, the Court does not believe it appropriate to extend the presumption to a

situation that has not been recognized by the Second Circuit.

      The Court also believes that there are sounds reasons counseling against

application of the presumption in this case. In Merck, the Second Circuit held

application of the presumption appropriate in a situation where the plaintiff

had created the market for its product and then the defendant entered with a

competing, falsely labeled product that cost significantly less than the

plaintiff’s original product. See 760 F.3d at 260-61. In such a scenario, it

makes perfect sense to apply the presumption of injury, since the falsely

labeled product was clearly targeted at diverting consumers away from the

plaintiff’s product. Here, on the other hand, Defendant is the original entrant

into the market, while Plaintiff is the upstart competitor who is seeking to gain

market share at Defendant’s expense. Moreover, there are at least three other

players in the market — none of which is affiliated with Defendant 4 — and

some portion of CPAP users who choose to use no device and handwash their

equipment instead. Given that topography, there is no basis upon which the

Court can presume, as the Second Circuit could in Merck, that Plaintiff’s

misrepresentations are targeted at diverting consumers away from the Lumin

or its associated devices. Indeed, to allow the presumption in this context

would incentivize any upstart competitor in a market to claim, without proof,


4     This situation is contrasted with the marketplace in Church & Dwight, where the other
      players in the market were manufactured by a co-owner of the defendant. See 843 F.3d
      48, 72 n.12 (2d Cir. 2016).

                                           13
       Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 14 of 15




that a dominant player’s long-time marketing statements are causing injury.

The Court does not believe this to be a proper use of the presumption, and

therefore declines to apply it here.

      In the absence of any presumption of injury or an allegation of actual

injury, Plaintiff’s Lanham Act claim cannot survive. And as Plaintiff itself

notes, its state-law claims are largely derivative of its Lanham Act claim. (See

Pl. Opp. 20-21). Therefore, Plaintiff’s failure to allege injury is likewise fatal to

its state-law claims. See Lugones v. Pete & Gerry’s Organic, LLC, 440 F. Supp.

3d 226, 239-40 (S.D.N.Y. 2020) (noting that an element for GBL §§ 349 and

350 claims is that a plaintiff must have “suffered injury as a result of the

allegedly deceptive act or practice”); Chanel, Inc. v. RealReal, Inc., — F. Supp.

3d —, No. 18 Civ. 10626 (VSB), 2020 WL 1503422, at *14 (S.D.N.Y. Mar. 30,

2020) (“The same standards that govern a Lanham Act claim apply to a claim of

unfair competition under New York common law, ‘except common law requires

a showing of bad faith or intent.’” (quoting BBK Tobacco & Foods, LLP v. Galaxy

VI Corp., 408 F. Supp. 3d 508, 522 (S.D.N.Y. 2019))). Plaintiff’s Complaint is

dismissed, and the Court does not reach Defendant’s arguments regarding

whether or not the alleged misrepresentations are actionable.

                                   CONCLUSION

      For the reasons stated in this Opinion, Defendant’s motion to dismiss is

GRANTED. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case.




                                         14
Case 1:19-cv-03545-KPF Document 65 Filed 09/08/20 Page 15 of 15
